DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Terminal Disclaimer
2.	The terminal disclaimer filed on March 1, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent Number(s) # 9,686,201 B2 and 10,374,963 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
3.	Claims 1, 12, and 16 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, the best prior art found during the examination of the present, Sabella et al. (U.S. Patent Application Publication # 2012/0250678 A1) teach “a scheduler S, which may take into account their deadlines so that scheduler S may drop packets if their sojourn time in the eNodeB queue …” (Paragraph [0077]), in view of Sarca (U.S. Patent Application Publication # 2013/0343398 A1) teaches “a method is provided for handling byte-containing packets at a queuing point in a packet-based communication system that handles the packets, when each of the packets is assigned one of a plurality of service priorities. At least one discard threshold is assigned to each of the service ”(Paragraph [0006]), and Mang et al. (U.S. Patent Application Publication # 2013/0016611 A1), teach “the method receives at least one signaling message, and classifies each of the at least one signaling message. The method schedules each of the at least one signaling message for processing, and discards selectively one or more signaling messages that have been scheduled under an overload condition.”(Paragraph [0004]), fail to disclose: “predicting sojourn time for each packet prior to being enqueued to the queue, the sojourn time estimating time needed for the corresponding packet to travel through one of the queue and the second queue;” Also, the examiner submits that the above limitations are not taken alone but are viewed in view of the entirety of the claim language including any preceding claim limitations, any proceeding limitations, and any intervening claim limitations.
Claims 2-5, 7, and 9 are also allowed by virtue of their dependency on claim 1.
Regarding claim 12, the best prior art found during the examination of the present, Sabella et al. (U.S. Patent Application Publication # 2012/0250678 A1) a scheduler S, which may take into account their deadlines so that scheduler S may drop packets if their sojourn time in the eNodeB queue …” (Paragraph [0077]), in view of Sarca (U.S. Patent Application Publication # 2013/0343398 A1) teaches “a method is provided for handling byte-containing packets at a queuing point in a packet-based communication system that handles the packets, when each of the packets is assigned one of a plurality of service priorities. At least one discard threshold is assigned to each of the service priorities, and when one of the packets is delivered to the queuing point, a count of the total number of packets or bytes stored in a queue at the queuing point is maintained. That count is compared with a selected discard threshold associated with the service priority assigned to the packet delivered to the queuing point, and that packet is selectively discarded if the count reaches the selected discard threshold. Packets having different service priorities may be stored in the queue.”(Paragraph [0006]), and Mang et al. (U.S. Patent Application Publication # 2013/0016611 A1), teach “the method receives at least one signaling message, and classifies each of the at least one signaling message. The method schedules each of the at least one signaling message for processing, and discards selectively one or more signaling messages that have been scheduled under an overload condition.”(Paragraph [0004]), fail to disclose: “ii) one of dropping and not dropping the packets depending on the sojourn time associated therewith, including dropping the packets having the sojourn time above a sojourn threshold and not dropping the packets having the sojourn time equal to or less than the sojourn threshold.” Also, the examiner submits that the above limitations are not taken alone but are viewed in view of the entirety of the claim language including any preceding claim limitations, any proceeding limitations, and any intervening claim limitations.
Claims 13-15 are also allowed by virtue of their dependency on claim 12.
Regarding claim 16, the best prior art found during the examination of the present, Sabella et al. (U.S. Patent Application Publication # 2012/0250678 A1) teach “a scheduler S, which may take into account their deadlines so that scheduler S may drop packets if their sojourn time in the eNodeB queue …” (Paragraph [0077]), in view of Sarca (U.S. Patent Application Publication # 2013/0343398 A1) teaches “a method is provided for handling byte-containing packets at a queuing point in a packet-based communication system that handles the packets, when each of the packets is assigned one of a plurality of service priorities. At least one discard threshold is assigned to each of the service priorities, and when one of the packets is delivered to the queuing point, a count of the total number of packets or bytes stored in a queue at the queuing point is maintained. That count is compared with a selected discard threshold associated with the service priority assigned to the packet delivered to the queuing point, and that packet is ”(Paragraph [0006]), and Mang et al. (U.S. Patent Application Publication # 2013/0016611 A1), teach “the method receives at least one signaling message, and classifies each of the at least one signaling message. The method schedules each of the at least one signaling message for processing, and discards selectively one or more signaling messages that have been scheduled under an overload condition.”(Paragraph [0004]), fail to disclose: “directing packets of the second type to a second queue of the network element, the second queue having a second size greater than the first size.” Also, the examiner submits that the above limitations are not taken alone but are viewed in view of the entirety of the claim language including any preceding claim limitations, any proceeding limitations, and any intervening claim limitations.
Claims 17-21, 24, and 22 are also allowed by virtue of their dependency on claim 16.

Conclusion
4.	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
                      P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
Any inquiry concerning this communication or early communications from the Examiner should be directed to Salvador E. Rivas whose telephone number is (571) 270-1784. The examiner can normally be reached on Monday-Friday from 7:00AM to 3:30PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Un C. Cho can be reached on (571) 272- 7919. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SALVADOR E RIVAS/Primary Examiner, Art Unit 2413                                                                                                                                                                                                        
March 9, 2021